t c memo united_states tax_court louelia salomon frias and mervyngil salomon petitioners v commissioner of internal revenue respondent docket no filed date elizabeth ann maresca ralph izzo student and scott weiss student for petitioners steven r gallo and rose e gole for respondent memorandum findings_of_fact and opinion marvel chief_judge in a notice_of_deficiency dated date respondent determined an income_tax deficiency of dollar_figure and a penalty under sec_6662 d of dollar_figure for year at issue petitioners while residing in new york timely filed a petition for redetermination the issues for decision are whether petitioners received a taxable deemed_distribution resulting from a reclassification of a loan from mrs frias’ sec_401 plan account are liable for an additional tax under sec_72 and are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference in mrs frias was employed as the assistant administrator and compliance officer at glen island center for nursing rehabilitation glen island in new rochelle new york at glen island mrs frias was responsible for assisting the nursing home administrator in the day-to-day operations of the 182-bed facility and for the facility’s compliance with federal state and local standards for long-term care facilities in date mrs frias requested and wa sec_1all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts have been rounded to the nearest dollar unless otherwise indicated granted a leave of absence from work at glen island because petitioners were expecting their third child mrs frias used her accrued sick personal and vacation_leave which covered approximately five weeks of her leave the remainder of the leave was unpaid mrs frias began her leave on date and returned to work on date during glen island maintained a sec_401 profit-sharing_plan plan that mutual of america life_insurance co mutual of america administered the plan allowed participants to borrow from their plan accounts mrs frias participated in the plan and on date mrs frias entered into a loan agreement with mutual of america for a loan of dollar_figure from her plan account on the same day mrs frias entered into a loan repayment payroll deduction agreement which was incorporated into the loan agreement and was signed by both mrs frias and a representative from glen island the payroll deduction agreement required glen island to deduct from mrs frias’ after-tax salary in each payroll_period the amounts necessary to make the loan repayment sec_2as this was not the first loan that mrs frias had taken out of her plan account she had prior experience dealing with plan loans 3the employee name on the payroll deduction agreement was louelia f pedrozo the parties have stipulated that mrs frias has used the surnames pedrozo salomon and frias interchangeably on documents and communications regarding the loan and to remit the payments to mutual of america the anticipated biweekly payment was dollar_figure the loan agreement required biweekly payroll deductions to start on the first billing statement beginning after date in the event that a payment was missed the loan agreement allowed mrs frias to pay the delinquent amounts up to the last day of the calendar month following the calendar month that the delinquent payment was due cure period if mrs frias became delinquent and did not pay the delinquent amounts within the cure period then under the loan agreement the entire loan amount would be in default and considered a distribution and mutual of america would be required to report the outstanding amount of the loan as a distribution to her during mrs frias’ leave of absence she received paychecks from glen island on the following dates in the following amounts date dollar_figure date dollar_figure date dollar_figure and date dollar_figure mrs frias received earnings statements with her paychecks that included information about her pay such as what deductions were taken out of her paycheck mrs frias’ first loan payment was due_date however glen island failed to deduct and to remit the loan payments from the amounts paid to mrs frias mrs frias did not know that glen island had failed to withhold loan payments from her paycheck until she was told by a representative from glen island upon her return from her leave further when mrs frias learned of glen island’s failure she immediately made a dollar_figure payment on date mrs frias then instructed glen island to withhold and remit loan payments in the increased amount of dollar_figure each5 through date after date mrs frias continued to make payments of the original loan payment amounts until the loan had been repaid in full on date during the entire time that mrs frias was making payments on the loan glen island withheld and remitted the loan repayments and mutual of america kept the loan on its books and continued billing mrs frias’ account on date mutual of america sent letters to mrs frias and glen island confirming that the loan was repaid in full mutual of america issued mrs frias a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance 4there is no evidence in the record to suggest that mrs frias directed glen island not to deduct the loan payments from the compensation she was paid during her leave 5glen island represented to mrs frias that the dollar_figure amount was the maximum amount that could be withheld contracts etc for showing a taxable_distribution of dollar_figure the form 1099-r was available online although mrs frias had access to the website she did not access or review the form 1099-r but the record does not disclose whether she had notice that the form 1099-r had been issued mrs frias did not report a distribution with respect to the loan on petitioners’ federal tax_return on date respondent issued petitioners a notice_of_deficiency for the year at issue in the notice_of_deficiency respondent determined that mrs frias had received a taxable_distribution from her plan account that petitioners were liable for additional tax under sec_72 with respect to that distribution and that petitioners were liable for the accuracy-related_penalty under sec_6662 petitioners timely petitioned the court for redetermination opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such factual issue shifts to the commissioner sec_7491 petitioners do not contend that sec_7491 applies and they have not introduced evidence to prove they meet the requirements of sec_7491 the burden_of_proof remains on petitioners i deemed_distribution sec_72 provides that any amount taken as a loan from a qualified_employer_plan will generally be treated as a distribution to the participant under sec_72 however a loan will not be treated as a distribution if the loan is manifested in a legally enforceable agreement does not exceed the lesser_of the amounts set forth in sec_72 or ii by its terms is to be repaid within five years and has substantially level amortization over the term of the loan with payments made at least quarterly substantially level amortization requirement sec_1_72_p_-1 q a-3 income_tax regs sec_7491 requires a taxpayer to demonstrate that he or she complied with the requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see 116_tc_438 although a loan originally may satisfy the sec_72 requirements a deemed_distribution occurs at the first time that the requirements of this section are not satisfied in form or in operation sec_1_72_p_-1 q a-4 a income_tax regs if payments are not made in accordance with the terms applicable to the loan a deemed_distribution occurs as a result of the failure to make such payments id see duncan v commissioner tcmemo_2005_171 molina v commissioner tcmemo_2004_258 the plan_administrator may provide the participant with an opportunity to cure the failure and a deemed_distribution does not occur unless the participant fails to pay the delinquent payment within the cure period sec_1_72_p_-1 q a-10 a income_tax regs see owusu v commissioner tcmemo_2010_186 the parties agree that mrs frias’ loan was not a distribution at the time the loan was made respondent contends that the amount of mrs frias’ loan became a deemed_distribution for when she failed to make her first loan payment which was due on date and did not correct the failure within the cure period thereby causing the loan to violate the substantially level amortization requirement of sec_72 petitioners contend that mrs frias was on a leave of absence without pay starting date and that the substantially level amortization requirement did not apply while she was on leave we therefore must decide under sec_1_72_p_-1 q a-9 a income_tax regs whether mrs frias violated the terms of the loan agreement and whether the loan failed to satisfy the substantially level amortization requirement a substantially level amortization the substantially level amortization requirement under sec_72 requires that payment of principal and interest be made in substantially level amounts over the term of a loan see molina v commissioner tcmemo_2004_ plotkin v commissioner tcmemo_2001_71 estate of gray v commissioner tcmemo_1995_421 sec_1_72_p_-1 q a-10 a income_tax regs provides that ordinarily the failure to make any installment_payment when due7 violates the substantially level amortization requirement however the substantially level amortization requirement is not violated so long as a payment even if delinquent is made within the designated cure period sec_1_72_p_-1 q a-10 a income_tax regs see ryan v commissioner tcmemo_2011_ slip op pincite mrs frias’ first loan payment was due on date but was not made by the due_date under the terms of the loan agreement the cure period for 7payments must be made at least quarterly to satisfy the substantially level amortization requirement sec_72 this payment expired on date mrs frias who returned to work on date did not make her first payment until date because mrs frias failed to make her initial loan payment by the due_date and failed to make the delinquent payment before the cure period expired she defaulted under the loan agreement as a result the outstanding balance of the loan as well as any accrued interest became a deemed_distribution in that was taxable to petitioners see sec_1_72_p_-1 q a-10 b income_tax regs b exceptions to the deemed_distribution rule petitioners contend that mrs frias qualified for an exception to the substantially level amortization requirement because she was considered to be on leave without pay respondent contends that mrs frias received pay for approximately five weeks of her leave of absence and therefore she did not meet the leave without pay exception respondent also contends that applicable regulations do not relieve mrs frias of the contractual obligation to make payments even during a leave of absence under sec_1_72_p_-1 q a-9 a income_tax regs a participant is exempt from the substantially level amortization requirement when he or she is on a bona_fide leave of absence for no longer than a year either without pay or at a rate of pay less than the required_installment payments glen island paid mrs frias compensation_for her accrued sick personal and vacation time during an approximately five-week period of her approved leave from work during that five-week period mrs frias’ paychecks from glen island were for amounts greater than the required_installment payments we find therefore that mrs frias continued to receive compensation payments during the first five weeks of her leave and was required to make installment payments under the loan agreement in august and september petitioners contend that the paychecks mrs frias received during her leave of absence are not considered pay petitioners rely on maletta v bowen no cv wl e d n y date an unpublished federal district_court memorandum and order that held that vacation pay but not sick or personal leave pay is considered wages8 only when earned for the purpose of calculating social_security_benefits for postretirement months where the accrued vacation pay was actually paid petitioners have failed to explain how the term wages in the specific context of calculating social_security_benefits is congruent to the term pay under the applicable sec_72 regulations in short we do wages in this context is a term of art under the social_security act see u s c sec_409 supp iv not find this case persuasive in deciding whether mrs frias was without pay for the purposes of sec_72 petitioners also contend on brief that mrs frias’ use of accrued sick personal and vacation time was not pay for purposes of sec_1_72_p_-1 q a-9 a income_tax regs because the family_and_medical_leave act of fmla allows an employee who is on unpaid leave to use accrued paid vacation sick or personal days for all or part of the fmla leave c f_r sec a the right of an employee during fmla leave to receive payments for leave earned by the employee does not excuse mrs frias’ failure to make loan payments from compensation she received during the first five weeks of her leave even if we were to accept petitioners’ argument about the fmla which we do not the record is devoid of any evidence that mrs frias was actually on or qualified for fmla leave petitioners have failed to convince us that the fmla excused petitioners from the substantially level amortization requirement of 9the regulations under the fmla explain the term substitute means that the paid leave provided by the employer and accrued pursuant to established policies of the employer will run concurrently with the unpaid fmla leave accordingly the employee receives pay pursuant to the employer’s applicable paid leave policy during the period of otherwise unpaid fmla leave c f_r sec a these regulations distinguish between the paid leave provided by the employer and the unpaid fmla leave and acknowledge that the employee receives pay when the employee is paid for accrued leave sec_72 see rule c providing in part that statements made in briefs do not constitute evidence 77_tc_1169 petitioners also contend that if sec_1_72_p_-1 income_tax regs does not apply there was no distribution because all parties to the loan acted as though they agreed to suspend payments the substance of the repayments should be honored over the form that was required or mrs frias corrected the default in accordance with revproc_2008_50 2008_2_cb_464 dollar_figure petitioners’ arguments are without merit if as petitioners contend all parties agreed to suspend payments on mrs frias’ loan such an agreement should have been evidenced by a writing or a qualifying electronic medium see sec_1_72_p_-1 q a-3 b income_tax regs petitioners did not prove that the loan agreement was ever amended as required by sec_1_72_p_-1 q a-3 b income_tax regs moreover petitioners’ argument that the substance of what happened rather than the form of what happened should control ignores the express requirements of the loan agreement and applicable regulations see sec_1_72_p_-1 income_tax regs 10rev proc 2008_2_cb_464 has been superseded however revproc_2008_50 supra applied at the time of the loan we also reject petitioners’ argument that any default was corrected under revproc_2008_50 supra petitioners rely on revproc_2008_50 sec c b vol pincite which allows a plan_sponsor not a plan participant such as mrs frias to correct loans that do not comply with sec_72 the plan_sponsor must then request relief from the irs the record is devoid of any evidence that glen island requested and received approval from the irs as required by revproc_2008_50 supra we therefore must conclude that revproc_2008_50 supra does not relieve petitioners from the substantially level amortization requirement of sec_72 accordingly respondent’s determination is sustaineddollar_figure ii sec_72 additional tax sec_72 imposes a additional tax on early distributions from qualified_retirement_plans sec_72 however sets forth specific exceptions to the general_rule of sec_72 that the additional tax applies petitioners did not argue on brief or at trial that any of the statutory 11loans are generally considered distributions unless taxpayers strictly comply with the code and applicable regulations sec_72 however because mrs frias paid off a loan that no longer was a loan but rather a deemed_distribution the regulations provide that mrs frias has tax basis in any cash repayments to her plan account sec_1_72_p_-1 q a-21 income_tax regs respondent so concedes exceptions applies to them accordingly we sustain respondent’s determination as to the sec_72 additional tax iii sec_6662 penalty sec_6662 and b authorizes the imposition of a penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate sec_6662 the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite we assume that respondent satisfied his initial burden of production under sec_7491 and focus on the only issue that petitioners raised with respect to the sec_6662 penalty--whether they had reasonable_cause and acted in good_faith within the meaning of sec_6664 petitioners argue they had reasonable_cause because mrs frias did not receive a physical copy of the form 1099-r from mutual of america and had only electronic access to it petitioners also argue that they had reasonable_cause because mrs frias made loan payments when she returned from her leave of absence which were accepted by glen island and mutual of america the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper tax_liability id we have held that the nonreceipt of an information_return such as a form 1099-r or form_w-2 wage and tax statement does not excuse a taxpayer from his or her duty to report the income shown on the return ashmore v commissioner tcmemo_2016_36 nonreceipt of a form_w-2 du poux v commissioner tcmemo_1994_448 nonreceipt of forms w-2 and 1099-misc specifically we have held that the nonreceipt of an information_return does not constitute reasonable_cause for purposes of a sec_6662 accuracy-related_penalty see deas v commissioner tcmemo_2000_204 holding that nonreceipt of schedule_k-1 did not constitute reasonable_cause for a taxpayer’s failure to report partnership income the fact that mrs frias did not receive a form 1099-r is not enough to constitute reasonable_cause particularly when an electronic form 1099-r was available to her but she failed to access it the reasonable_cause analysis in this case is more complicated however and is not controlled by the existence or availability of the form 1099-r unlike the cases cited above where the taxpayers knew or should have known they had taxable_income by virtue of the fact of either having a wage-paying job or being a partner in a partnership the record supports a finding that mrs frias did not have reason to know that her loan had been treated as a deemed_distribution for glen island had an obligation to withhold the loan repayment amounts from mrs frias’ paychecks and to transmit the amounts to mutual of america glen island failed to meet this obligation mrs frias was on maternity leave and part of her leave period was without pay she reasonably relied on glen island and mutual of america to withhold required loan payments and properly administer her loan account under the circumstances it is understandable that mrs frias assumed her loan repayments were being made to the extent the loan agreement required and her failure to check her earning statements is not fatal to this analysis upon mrs frias’ return to work a representative of glen island informed her that glen island had failed to withhold loan payments from her paychecks mrs frias immediately took steps to correct the problem and with advice from glen island she authorized a one-time payment of dollar_figure followed by several increased payments of dollar_figure each further mutual of america kept the loan on the books continued to bill mrs frias’ account and sent a letter to her in confirming that the loan was repaid in full glen island continued to withhold and remit payments throughout part of all of and part of although mrs frias was aware that a loan from a sec_401 plan account could have tax consequences she had no reason to know that this particular loan had tax consequences considering the advice she had received from her employer and the obligation of her employer to withhold loan payments under the loan agreement nothing in the conduct of her employer and the plan_administrator during warned mrs frias that the loan payment problem had not been properly cured although this is a close case under all of the facts and circumstances we conclude that petitioners had reasonable_cause and acted in good_faith petitioners honestly misunderstood the status of mrs frias’ loan at the end of reasonably relied on glen island and mutual of america regarding the repayment of her loan and had no reason to question the representations of glen island and mutual of america see sec_1_6664-4 income_tax regs we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
